Citation Nr: 0824860	
Decision Date: 07/24/08    Archive Date: 07/30/08	

DOCKET NO.  93-19 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for depression 
secondary to service-connected bilateral sacroiliac strain.   

2.  Entitlement to service connection for disc disease of the 
lumbar spine secondary to service-connected bilateral 
sacroiliac strain.  

3.  Entitlement to a disability rating in excess of 40 
percent for bilateral sacroiliac strain.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
November 1968.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in November 2005 at which time it was 
remanded in order that the veteran might be scheduled for VA 
psychiatric and orthopedic examinations.  The case has been 
returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

In a remand by the Board in March 2003, it was asked that the 
veteran be scheduled for VA psychiatric and orthopedic 
examinations.  Such examinations were scheduled in 
February 2005 and April 2005, but for whatever reason, the 
veteran failed to report.  The veteran and his representative 
argue that he never received any notice to report for the 
examinations.  The Board notes that copies of the examination 
notices are not of record.  

In November 2005 the Board again remanded the case in order 
that the veteran might be scheduled for both psychiatric and 
orthopedic examinations.  The veteran was informed in the 
remand that failure to report for any scheduled VA 
examination without good cause shown would have adverse 
consequences on the claim.  The record reveals he was 
scheduled for the examinations in March 2006, but for 
whatever reason, he again failed to report.  The examinations 
were scheduled at the Gainesville, Florida VA Medical Center.  
Reports of outpatient visits reveal that the veteran has been 
able to make it to the Gainesville, Florida, and/or the 
Dublin, Georgia medical facilities for medical treatment and 
evaluation.  

Since he did not show, a supplemental statement of the case 
in June 2006 resulted in a denial of his claims primarily on 
the basis that he did not show for the required VA 
examinations.  

In a May 2008 communication the veteran's accredited 
representative indicated that the veteran spoke with the 
local Paralyzed Veterans representative and informed the 
representative that "he did not receive any notice to report 
for the exams in question and assures PVA that he is willing 
to report for VA exams as scheduled."  The veteran and his 
representative ask that the case be remanded one more time in 
order that the veteran might be scheduled for VA 
examinations.  The Board notes that the record reveals the 
veteran has been insistent in his claim that he has not 
received a notice to report for examinations, although the 
record does not give any indication that notices regarding 
the examinations were returned to VA as undeliverable.  

Based on a longitudinal review of the evidence of record, and 
according the veteran every benefit of the doubt, the Board 
believes that the veteran should be given one more 
opportunity to appear for orthopedic and psychiatric 
examinations.  

According, the case is REMANDED for the following:  

1.  VA should schedule the veteran for an 
examination by a physician knowledgeable 
in psychiatric disorders.  The claims 
folder must be made available to the 
examiner for review and the examination 
report should reflect whether such review 
was accomplished.  All indicated studies 
and tests should be performed.  The 
examiner is asked to provide a current 
diagnosis for any psychiatric disorder 
found and express an opinion as to its 
etiology.  The examiner is also asked to 
determine whether any currently diagnosed 
psychiatric disorder is causally related 
to, or aggravated by, the veteran's 
service-connected bilateral sacroiliac 
strain.  A complete rationale should 
accompany any opinion expressed.  

2.  VA should provide the veteran with an 
appropriate VCAA notice letter with 
regard to his claim for an increased 
rating for his sacroiliac strain.  He 
should be told to provide, or ask the 
Secretary of VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the sacroiliac 
strain and the impact that worsening has 
on his employment and daily life.  He 
should also be informed of the criteria 
necessary for entitlement to a higher 
disability rating.  He should further be 
told that if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
as to severity and duration, and their 
impact upon employment and daily life.  

3.  The veteran should also be scheduled 
for an examination by a physician 
knowledgeable in orthopedic disorders for 
the purpose of determining the nature and 
etiology of any current disorder 
involving the lumbosacral spine.  With 
respect to the service-connected 
bilateral sacroiliac strain, the examiner 
should identity and describe any current 
sacroiliac symptomatology, to include any 
functional loss associated with the 
sacroiliac area due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy from disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
indicate.  The examiner should describe 
to the extent possible any additional 
functional loss or limitation of motion 
during any flare-ups.  A statement should 
be made as to the impact on the veteran's 
sacroiliac strain on his ability to 
function occupationally and in his daily 
life.  

Additionally, the examiner should 
indicate whether the veteran has disc 
disease of the lumbosacral spine.  If so, 
the examiner should indicate whether the 
disc disease is causally related to, the 
result of, or aggravated by, the service-
connected bilateral sacroiliac strain.  
The complete rationale for any opinion 
expressed should be provided.  

3.  VA should ascertain the current 
mailing address for the veteran and 
ensure that proper notice is given to him 
for any examination scheduled.  The 
representative should be asked to assist 
in making sure the veteran is made aware 
of any examination and assist the veteran 
in locating transportation to the 
examination facility.  

4.  After the above has been completed, 
VA should review and adjudicate the 
claims.  If the benefits sought are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran unless otherwise 
notified by VA.  However, he is placed on notice that 
pursuant to the provisions of 38 C.F.R. § 3.655 (2007), 
failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



